DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim 1 is objected to because of the following informalities:  “160oC should read –160 oC--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 16 is rejected because there is no antecedent support in claim 14 for filtering.
 	In claim 17, “syringealdehyde” should read –syringaldehyde--.
The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The language “for use in production” of the various products places no further limits on the process for the production of oxidized wood products.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 and 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Samuelson (US 3,701,712)
 	Samuelson teaches a process for treating cellulosic materials with alkali in the presence of oxygen (see abstract).  The process is applicable to any kind of wood , .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pradt (US 4,182,648).
 	Pradt teaches a process wherein raw cellulose (hardwood chips) are treated with oxygen-containing gas and an alkaline buffer solution at elevated temperature and pressure (see abstract and Example 1).  The raw cellulose may be intermittently wetted with and drained of the solution (see col. 1, lines 45-49).  In the continuous process the alkaline buffer solution can be recycled to the high-pressure reaction vessel  (see col. 1, lines 58-60).  The preferred alkaline buffer solutions are aqueous solution of NaOH (reasonable to expect the Molarity to be 3-5).  The oxygen-containing gas can be pure oxygen or oxygen mixed with inert gas, such as air wherein the pressure is 250 psi-700 psi (1.7MPa-4.8Mpa) and the temperature of the process is held at 10 minutes to 10 hours from 130-190 C (see col. 2, lines 1-17).  Pradt meets the limitations of the claims other than the differences set forth below.
	Pradt does not specifically teach the pH of the base solution.  However, it would have been obvious to one of ordinary skill in the art to prepare a solution comprising a pH of 8-14 and a Molarity of 5 M or less because Pradt uses alkaline compounds such as NaOH.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Samuelson (US 3,701,712).
 	Samuelson has been discussed above.  Samuelson does not specifically teach the reaction mixture is stirred.  However, it would have been obvious to one of ordinary skill in the art to perform the stirring step because Samuelson teaches rotating the mixture in glycol bath which would obtain the same results as stirring.
Claims 1-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013173316 (appears on the PTO-1449).
 	WO teaches a method for biorefining comprising the steps of providing lignin biomass; treating the lignin biomass using an oxidative process in the presence of caustic and producing at least one product from the lignin biomass (see para 0011 and 0013).  The caustic may be LiOH, NaOH, KOH, etc. (see para 0019).  The process is carried out at a reaction pH of about 10 to about 14 (see para 0022).  The reaction takes place with stirring and is performed at a reaction temperature of about 50-300 C (see para 0024).  The products obtained from the lignin may be vanillin and syringaldehyde (see para 0047).  The biomass may be recovered from hardwood and softwood chips (see para 0084 and Table A).  WO neutralizes and extracts the reaction product mixture and filters the product (see Examples).  WO meets the limitations of the claims other than the differences set forth below.
 	WO does not specifically teach that the process disclaims catalysts.  However, according to the abstract the catalyst does not appear to be required.  Furthermore, it would have been obvious to omit the catalyst of the WO reference where the function attributed to the catalyst is not desired or required.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CEPHIA D TOOMER whose telephone number is (571)272-1126. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6368. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CEPHIA D TOOMER/Primary Examiner, Art Unit 1771                                                                                                                                                                                                        17426862/20220312